Citation Nr: 1035416	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board has recharacterized the Veteran's service connection 
claim, as reflected on the title page, to comply with Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
an acquired psychiatric disorder, to include a depressive 
disorder and PTSD.  Specifically, the Veteran maintains that he 
was sexually and physically assaulted by multiple service members 
over a three-day period, in May 1976 or June 1976, while 
stationed at Fort Hood, Texas.  See Statement in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
Secondary to Personal Trauma, August 31, 2007.  Related to this 
occurrence, the Veteran reports sustaining an injury to his jaw 
and psychiatric symptoms (i.e., alcohol abuse, personnel 
difficulties and depression) that resulted in his early 
separation from military service.  Id.  

At the outset, the Board acknowledges that the medical evidence 
of record reflects the Veteran's diagnosis with a depressive 
disorder and PTSD and that VA must undertake special evidentiary 
development procedures, to include the interpretation of 
behavioral changes in service by a clinician, to assist the 
Veteran substantiate his service connection claim based on 
personal assault.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing, VA Adjudication Procedural Manual, M21-1, Part III, 
paragraph 5.14(c)).  As such, the VA examinations and opinions, 
respectively dated in March 2008, May 2008 and November 2009, are 
inadequate and fail to provide a sufficient basis for the Board 
to properly and fully evaluate the Veteran's claim.  See 
38 C.F.R. § 3.304(f); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Both the VA examiners' opinions, respectively dated in March 2008 
and November 2009, fall short of the standards established in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 2008.  The 
respective examination opinions are not only conflicting, but 
also simply report medical data and state conclusions, without 
any clear reasoning or analysis, making them of little use in 
evaluating the Veteran's service connection claim.  Id. at 304 
(holding that that a medical examination is not entitled to any 
weight if it "contains only data and conclusions," but rather 
"most of the probative value of a medical opinion comes from its 
reasoning.").  

The Board finds that clear analysis and consideration of the 
pertinent evidence of record is of particular importance, based 
on the nature of the Veteran's claim and the evidence of record.  
Specifically, prior to the occurrence of the claimed personal 
assault, the evidence of record documents the Veteran (i) being 
counseled for missing physical training (PT) 25-times; (ii) 
having problems related to alcohol consumption and indebtedness; 
(iii) being recommended for extra punitive duties (EPD); and (iv) 
having been noted as "seem[ing] to continue to go down hill."  
See Record of Counseling, January 25, 1976.  Nonetheless, 
following the claimed personal assault, the evidence is positive 
for the Veteran (i) being treated for a "lump on [the] back of 
[his] head," which he reported was the result of hitting his 
head on a wall; (ii) commencing and failing the Ft. Hood 
Alcohol/Drug Prevention and Control Program; and (iii) being 
separated from service for alcohol related problems.  See Medical 
Clinic #5 Record, May 19, 1976 & May 20, 1976; Treatment Record, 
July 27, 1976; Recommendation from Elimination Memo, March 16, 
1977.  What is more, the evidence indicates the Veteran was 
subject to Article 15 proceedings, respectively related to 
failing to report for duty and being absent without leave.  See 
Record of Proceedings Under Article 15, UCMJ, October 14, 1976 & 
February 22, 1977.  As evidence that might corroborate the 
Veteran's account of personal assault are present and neither VA 
examiner provided clear consideration and analysis of this and 
other pertinent evidence, the Board does not have sufficient 
evidence to address the present claim without making improper 
medical determinations.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Further, although the VA examiner's May 2008 addendum opinion 
provided logic to support the ultimate opinion, the Board finds 
the logic to be incomplete, if not improper.  The examiner's 
opinion appears to rely solely on the absence of any notation, 
and/or report, of the claimed personal assault, to include an in-
service treatment for bump on the head.  See Medical Clinic #5 
Record, May 19, 1976 & May 20, 1976; VA Examination Addendum 
Opinion, May 20, 2008.  Stated differently, the VA examiner's 
opinion appears to rely solely on the Veteran's service treatment 
records, without adequately accounting for his competent lay 
statements and other pertinent evidence that might serve as a 
basis to corroborate his in-service personal assault.  See 
38 C.F.R. § 3.304(f) (indicating, evidence from sources other 
than service records may corroborate stressor(s), to include 
evidence of behavior changes following the claimed assault, 
deterioration in work performance or substance abuse, without an 
identifiable cause.).  In light of the aforementioned factors, 
the Board is without discretion and must remand the Veteran's 
claim, as to provide an adequate VA examination and opinion.  See 
also Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that 
the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision").

Upon reviewing the record, the Board finds there may be 
additional in-service treatment records relevant to the Veteran's 
claim, which VA should attempt to obtain.  The evidence of record 
indicates the Veteran received in-service counseling/treatment 
for alcohol dependence, from December 1976 to February 1977, 
while stationed at Ft. Hood, Texas; however, these treatment 
records have not been associated with the claims folder.  See 
Recommendation from Elimination Memo, March 16, 1977.  Given that 
psychological and substance abuse treatment records are sometimes 
stored separately from out-patient service treatment records, at 
the National Personnel Records Center, an attempt to obtain these 
records should be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record also suggests there may be VA treatment 
records relevant to the Veteran's claim, which are not of record.  
The Veteran's claims folder documents his separation from service 
because of alcohol dependence.  See Alcohol/Drug Rehabilitation 
Failure Memo, March 2, 1977.  Consequently, Chapter 16 of Army 
Regulation 635-200 required that the Veteran be medically 
evacuated to the VA Medical Center closest to his home of record 
(HOR) for 15-to-30 days.  Id.  What is more, a Statement of 
Medical Examination and Duty Status, dated in May 1977, confirmed 
that the Veteran was medically evacuated to the VA Medical Center 
in West Haven, Connecticut, on May 5, 1977; however, the earliest 
VA treatment records associated with the claims folder are dated 
in June 2007.  As such, the Board finds that there are likely 
outstanding treatment records, in VA custody, which have not been 
associated with the claims folder.  Accordingly, the Board finds 
that VA should undertake additional efforts to attempt to obtain 
these treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request that it 
conduct a search for any of the Veteran's 
substance abuse treatment records generated 
at the Ft. Hood, Texas Alcohol/Drug 
Prevention and Control Program, dated from 
December 1976 to February 1977.  Any 
negative response should be in writing 
and associated with the claims folder.

2.  The AMC/RO should request all the 
Veteran's hospitalization, and/or treatment, 
records from the VA Medical Center in West 
Haven, Connecticut, related to any substance 
abuse and/or psychological treatment, dated 
from May 1977 to July 1977.  If records of 
this are stored at a separate facility, 
a request for these records should be 
made to the appropriate repository.  Any 
negative response should be in writing 
and associated with the claims folder.

3.  After the aforementioned development 
has been completed and all records, 
and/or the negative response, associated 
with the claims folder, the Veteran should 
be afforded another VA examination to 
determine the current nature and etiology of 
any acquired psychiatric disorder, to include 
a depressive disorder and PTSD.  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
record the full history of the Veteran's 
acquired psychiatric disorder, to include a 
depressive disorder and PTSD, including the 
Veteran's own account of the etiology of his 
disability.  

The VA examiner's opinion should specifically 
address the following:

a) Diagnose all current psychiatric 
disorder(s).

b) Give an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that the veteran's behaviors 
in service, (to include but not limited to 
deterioration in work performance, 
substance abuse, indebtedness and/or 
episodes of depression and anxiety) are 
consistent with his claimed in-service 
personal assault and indicate that a 
personal assault occurred.  In offering an 
opinion as to whether any behavior 
changes/disciplinary problems indicate 
that the veteran was sexually assaulted in 
service, the psychiatrist should discuss 
any behavior changes before and after the 
alleged personal assault.  If the 
psychiatrist finds it impossible to 
provide any part of the requested opinions 
without resort to pure speculation, he or 
she should so indicate and provide the 
reason why.

c) Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

d) If a PTSD diagnosis is warranted, 
specify if the Veteran's claimed in-
service personal assault serves as a basis 
for this diagnosis.

e) Discuss whether any current acquired 
psychiatric disorder other than PTSD is at 
least as likely as not (i.e. at least a 50 
percent probability) related to the 
Veteran's period of service, including any 
incident incurred during service.

The claims file must be provided to and 
reviewed by the examiner in conjunction with 
all opinions given.  The examiner should note 
the Veteran's completed PTSD statement based 
on a personal assault which was dated in 
August 2007.  A complete rationale must 
also be provided for all opinions given. 

4. Then the AMC/RO should readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


